FILED
                             NOT FOR PUBLICATION                             AUG 31 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PP&M TOWING & RECOVERY, INC., a                  No. 10-16062
California corporation,
                                                 D.C. No. 3:10-cv-01466-THE
               Plaintiff - Appellant,

  v.                                             MEMORANDUM *

CITY AND COUNTY OF SAN
FRANCISCO, a subdivision of the State of
California; GEORGE GASCON, in his
capacity as the Chief of Police of the City
of San Francisco, California,

               Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Northern District of California
                Thelton E. Henderson, Senior District Judge, Presiding

                             Submitted August 23, 2010 **

Before:        LEAVY, HAWKINS and THOMAS, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      PP&M Towing & Recovery, Inc. appeals the district court’s denial of its

request for preliminary injunctive relief against the City & County of San

Francisco and George Gascon, in his official capacity as Chief of Police. We have

jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.

      We express no view on the merits of the complaint. Our sole inquiry is

whether the district court abused its discretion in denying preliminary injunctive

relief. The Lands Council v. McNair, 537 F.3d 981, 986 (9th Cir. 2008); see

Winter v. Natural Resources Defense Council, 129 S. Ct. 365, 374 (2008) (listing

factors for district court to consider); Sports Form, Inc. v. United Press Int’l,

686 F.2d 750, 752-53 (9th Cir. 1982) (explaining limited scope of review). We

conclude the district court did not abuse its discretion. Accordingly, we affirm the

district court’s order denying the preliminary injunction.

      AFFIRMED.




                                           2                                        10-16062